 First, Sir, I wish, like previous speakers, to extend to you the sincere congratulations of the delegation of Chad on your election to the presidency of the forty-first session of the General Assembly. Your well-known qualities, particularly your knowledge and experience of international affairs, are, I am convinced, a guarantee of the success of our work. I can assure you of the full support and co-operation of my delegation in the performance of your duties.
I should also like to pay a tribute to your predecessor, Mr. de Pinies, who conducted the work of the fortieth session with wisdom and effectiveness.
I express our gratitude once again to the Secretary-General, Mr. Javier Perez de Cuellar, for his tireless efforts in the cause of peace and to arouse international awareness of the economic crisis in the countries of the third world in general and the tragic situation of the African States in particular.
It was with the assistance of the United Nations that our country was able to organize two conferences on assistance to Chad in November 1982 and December 1985 in Geneva. We reiterate our thanks to the countries and organizations that participated in those meetings and renew our appeal to them to fulfill their commitments so that the outstanding endeavor that we have begun together may be
made effective. To the same end, Chad hopes to organize very soon a conference of donors. My delegation would be grateful if the Secretary-General would appeal to Member States and financial organizations to participate in that conference.
We take this opportunity to say once again how grateful our Government is to friendly and brotherly countries and to international governmental and non-governmental organizations for the very valuable assistance they gave our country at a time of drought and serious famine.
Today, strictly from the point of view of rainfall, the peasants of Chad are again hopeful. Despite the fact that vast areas still suffer from bad rainfall distribution, greenery is reappearing, but greenery does not automatically mean that there will be a harvest, for the rats that dig up the seedlings and the locusts and birds that eat the plants and ears of corn are rapacious scourges.
Hope is thus still fragile, and that is why the Government of Chad has called for the assistance of the international community in the struggle against predators.
Another handicap is that cotton, which is the main cash crop of the country, in no way compensates for losses in the food sector. The drop in the price of that commodity on the international market has caused an alarming reduction in the income of the peasants and increased the financial deficit of the State. For the 1985-1986 season alone, the deficit in the cotton sector was higher than our State budget. The Government is thus compelled to incur debts to avoid the bankruptcy of our peasantry. The Assembly will appreciate how the deterioration in the world market jeopardizes progress in the economy of my country.

As a result of the financial weakness of national economic operators, it is the State that bears the burden of rebuilding the country, where almost everything must be reconstructed, beginning with the roads and railways, the deplorable state of which, or even total lack of which in some regions, made it difficult to transport food to the victims of drought. This situation, which is made worse by the absence of an outlet to the sea, the immensity of the country and the fact that housing is scattered, has reduced domestic trade and is a serious handicap to development.
This year, many Chadians who left the country because of the lack of security or moved away following natural disasters have returned to their homes. Despite the commendable efforts of the international community, wide areas of activity have not recovered from the shock of drought and desertification. This is the case with regard to stock rearing, which provides the livelihood of one in five Chadians. The cattle have been decimated and the environment has worsened to such a point that thousands of families have neither the means to build up their herds nor the possibility of switching to some other type of activity. Chad appreciates the support of the international community and will continue to need that assistance to rehabilitate displaced persons and revive the sectors that have been stricken by disaster.
The disorganization of our economy has naturally had an effect on the social infrastructure. Our overcrowded schools and clinics are dilapidated and in need of both equipment and qualified staff.
There is, however, an even greater obstacle to the recovery of Chad's economy. That obstacle is the Libyan aggression, which puts a heavy burden on Chad's budget, impeding all development efforts and imperiling the very existence of our State.
The Libyan army entered Chad in 1972 and since 1983 has extended its occupation over 550,000 square kilometers of our territory. That army is equipped with the most sophisticated arsenals and has built landing strips for heavy aircraft and fighter planes in Faya, Fada, Wadi Doum and Aouzou. It is from these strongholds that Libya has been launching increasingly violent attacks with the aim of considering the rest of Chad's territory. The most recent attacks, in February, March and April of this year, resulted in hundreds of deaths, and many Libyan soldiers were taken prisoner by the Chad army. Furthermore, every day the national armed forces of Chad receive their compatriots, who are fleeing the zone occupied by Libya. These escapees go through unimaginable danger, crossing the desert, generally on foot, pursued by Libyan patrols. Great indeed are the perils of this march, but the life of the Chadians in the Libyan-occupied zone is even worse. The invaders mistreat the defenseless people, destroy the marks of Chadian culture and impose their own. It is indeed a policy of colonization that Libya is practicing in the north of Chad.
Fortunately, the international community has not been taken in by Libya's intentions in Chad. My Government welcomes the courageous attitude adopted by the Organization of African Unity (OAU), which, at its recent summit meeting, reassessed the problem and reactivated the ad hoc committee on the conflict between Chad and Libya. We are convinced that the United Nations will also give its full support to this initiative, especially since it has been considering the complaint of Chad since March 1983.
Once again my delegation draws the General Assembly's attention to the genocide to which the whole population of the occupied zone is exposed. We call upon the international community to demand the immediate and unconditional withdrawal of Libyan troops from the whole of Chad's territory.
Like all peace- and justice-loving countries, Chad is committed to a peaceful solution to the differences among States. It is on the strength of this principle that we have increased our efforts to resolve the conflict between Chad and Libya through dialog; unfortunately, Libya has chosen force. Faithful to the basic principles set forth in the Charter of the United Nations - respect for the sovereignty of States, independence, territorial integrity and the right to self-defense - my country appeals to France to help it repel the Libyan aggression. We thank the peoples and Governments of friendly, fraternal countries for their material and moral support.

Chad's situation has not prevented it from considering other serious problems that beset various parts of the world. As regards terrorism, which is now of concern to all continents, the Government of Chad submitted to the Security Council, in January 1985, irrefutable proof of the ongoing conspiracy of Libya to destabilize our country and sow desolation. The same criminal procedures have been used since then against the peaceful, innocent people of several countries. The most recent example was the attack on the capital of Togo by a commando sent from abroad. Through me the Government of Chad again expresses to the fraternal people of Togo and to their Government its feelings of solidarity and compassion in the face of this trial.
It is alarming to note that, confronted with the danger of terrorism, the organizers and the sanctuaries of which are known( the international community has been a long time in taking preventive action. This tolerance and impunity give the terrorists and the countries that use them added confidence to strike with increasing frequency against innocent people..
It is high time the United Nations condemned the countries that arm, protect and use terrorists, for remaining silent about these odious, unjustifiable practices could subject the world to the law of terror and blackmail.
In the Middle East the problem of Palestine, which has been going on for several decades, is a real powder-keg, threatening peace and stability in the subregion. Chad has always supported the struggle of the Palestinian people and hopes that they may be able to regain their rights and dignity in accordance with the relevant provisions of the resolutions adopted by the General Assembly and by the Security Council. My delegation too voices the hope for a speedy end to the state of war, the tragic results of which have affected the peoples of the entire region and, in particular, the Lebanese people. In order to resolve this difficult problem, we believe that the parties to the conflict should implement a process
designed, first, to restore peace, and then to open the way to dialog, and, finally, to bring about a just and lasting solution.
We note with regret that the Iran-Iraq conflict between two fraternal countries is still going on despite the mediation efforts being made by friendly countries and, in particular, international bodies. The Government of Chad supports the peace initiatives of Iraq and calls upon the antagonists to co-operate with the international organizations to put an end to the state of war.
The situation in Afghanistan and Kampuchea is another source of concern for ray delegation. Indeed the peoples of Afghanistan and Kampuchea are courageously fighting to free themselves from the foreign occupying forces, the presence of which imperils not only the future of these two countries, but also the entire balance in Asia. We call for the immediate and unconditional withdrawal from Afghanistan and Kampuchea of the occupation forces, the presence of which threatens peace and stability.
In regard to Central America, we encourage the initiatives of the Contadora Group to find a peaceful solution to the problems in the region to restore peace and co-operation to that part of the world.
In southern Africa the racist regime of Pretoria continues to deprive the black people of their most elementary rights, despite the repeated appeals of international bodies, including the Security Council. The presence of South Africa in Namibia is unjustifiable and in defiance of the international community, in defiance of the United Nations and of the Security Council. Apart from the systematic plundering of the resources of Namibia, the illegal occupation of this territory by the minority regime of Pretoria is a threat to peace and stability in this part of Africa. It is from the territory of Namibia that South Africa has been stepping up its acts of aggression against the front-line countries. My Government appeals to the international community and in particular the
United Nations to take fresh initiatives to make South Africa put an end to its attacks on the front-line countries and to implement resolution 435 (1978) of the Security Council for the independence of Namibia.
In the opinion of my delegation, economic problems have the same priority as political problems. For more than a decade the developing countries have been calling for a more just and equitable new international economic order. The chances of development in the third world depend basically on the prospects for North-South co-operation and on the efforts of the industrialized countries to revive dialog among partners.
Unfortunately, the difficulties are legion: a chronic deficit in the balance of payments, a dramatic drop in commodity prices and reduction in official development assistance. Given that highly unfavorable situation, the foreign debt of those countries has attained such a level as to negate all the efforts and sacrifices that have been made. The African continent has suffered a deep economic recession, one aggravated by natural disasters. In recent years several countries have recorded negative performances, and the medium-term prospects do not look bright.
That is why, four months ago, Africa was honored by having a special session of the General Assembly devoted to it to consider the critical economic situation prevailing there. That session was entrusted with a very important task - that of strengthening international co-operation to resolve the continent's long-range problems in keeping with the United Nations program of Action for African Economic Recovery and Development, 1986-1990.
We remain convinced that the impetus of solidarity will not abate, thus making it possible for a continent that has been thrust into marginality to participate as an active partner in international economic life.


